UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6717



In Re: JAMES A. BRASWELL,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CR-94-126)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Braswell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Braswell petitions this court for a writ of mandamus

ordering the district court to permit him to untimely file a motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2000), and compelling

the district court to reconstruct the transcript in his case.

Braswell may not use the writ as a substitute for appeal of the

district court’s order denying his motion to untimely file his

habeas petition.    See In re: United Steelworkers of America, AFL-

CIO-CLC, 595 F.2d 958, 960 (4th Cir. 1979).    Moreover, he has not

met his heavy burden of demonstrating a “clear and indisputable”

right to relief.   See Allied Chem. Corp. v. Diaflon, Inc., 449 U.S.

33, 35 (1980).     Accordingly, we deny the petition.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the material before the court and argument

would not aid the decisional process.




                                                    PETITION DENIED




                                  2